Benedict, J.
The question in this case is whether the canal-boat James Nelson, while navigating the Erie canal, lost her rudder-blade by striking it on the berme bank through her own negligence, or whether the rudder-blade was knocked out by the steam canal-boat Dale, while passing the James Nelson. Upon this question of fact the testimony stands two witnesses in favor of the libelant’s story to one witness for the claimant in opposition. All the witnesses are equally posilive and equally credible, and one story is as probable as the other. If there be any difference in probability, it is in lavor of the libelant. In such a case the party presenting two witnesses must prevail over the party presenting but one. Let a decree be entered in favor of libelant, with an order ol reference to ascertain the damage.